BOWEN, Presiding Judge,
concurring in result.
I concur with the majority opinion in Issue I. I concur only with the result reached by the Court in Issues II and III.
With regard to Issue II, the record shows the following:
“THE COURT: Is the verdict your foreman has just handed me ... is this the verdict of all of you?
“(At which time, each juror replied that it was his or her verdict.)” (Emphasis added.)
The majority “cannot determine whether this means each of the jurors answered individually.” In my opinion, that is exactly what the notation means.
With regard to Issue III, I do not believe that the prosecution, on cross-examination of a witness, should be permitted to establish that another witness has a good general reputation, when there is no other testimony of that fact, and then be allowed to attempt to impeach the credibility of the testifying witness by asking whether that witness has heard rumors derogatory of the other witness.
The error in this instance was not preserved because defense counsel only made a general objection of “objection” without stating any reason or ground.